DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on March 25, 2022 is acknowledged.
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “means for varying a fluid flow; and means for rotating a first plate…”.  However, the two recited “means for…” are now presented as different means, but they appear to overlap in scope to some extent.  It is unclear what the metes and bounds of “means for varying a fluid flow” are with respect to “means for rotating a first plate…” and it is unclear what the scope of the entirety of claim 20 encompasses.
Claim 27 recites “the spiral pattern”.  However, claim 27 is dependent on claim 26 that requires two spiral patterns (i.e., each plate includes a spiral pattern).  In claim 27, it is unclear which of the previously recited spiral patterns is “the spiral pattern”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 20-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eber (US Patent Number 5,417,083).
Re claim 1, Eber discloses a valve for controlling a flow characteristic therethrough, the valve comprising: a first plate (100 or 100’) at a first longitudinal position of the valve, the first plate having a first aperture pattern; a second plate (102 or 102’) at a second longitudinal position of the valve different from the first longitudinal position (see Figs. 3 and 4 showing a cross section with the plates at different longitudinal positions and Figs. 2, 5, 7, 8, and 10 showing one plate with hidden lines indicating that the plates are at different longitudinal positions), the second plate having a second aperture pattern; and a rotator (including 94, 112, 110) to rotate the second plate relative to the first plate to vary a degree of alignment between the first and second aperture patterns.
Re claim 4, Eber discloses the valve as defined in claim 1, wherein the first aperture pattern is identical to the second aperture pattern (see either embodiment shown in Figs. 5-7 or 8-10).
Re claim 6, Eber discloses the valve as defined in claim 1, further including a bearing (120) operatively coupled between the first and second plates.
Re claim 7, Eber discloses the valve as defined in claim 1, further including a housing (52) rigidly coupled to the first plate. 
Re claim 8, Eber discloses the valve as defined in claim 7, wherein at least one of a retainer or the housing defines a c-shaped channel (the c-shaped section where ref. nos. 110 and 112 are in) to surround at least a portion of an outer diameter of the first plate and at least a portion of an outer diameter of the second plate.
Re claim 20 (as understood), it is unclear what the scope of the claim encompasses, but it appears to be similar or the same as the scope of claim 1 addressed above.
Re claim 21, Eber discloses the valve as defined in claim 1, further including an actuator (40) to rotate the rotator.
Re claim 22, Eber discloses the valve as defined in claim 21, further including a sensor to detect a flow characteristic through the valve, and wherein the actuator is to rotate the second plate based on the flow characteristic detected by the sensor (see col. 7, lines 33-42 describing the system that senses the cooling load and responsive to the sensed cooling load sends a signal to the motor to actuate the valve a certain degree).
Re claim 25, Eber discloses the valve as defined in claim 1, wherein the second plate is proximate the first plate (see Figs. 3 and 4 showing a cross section with the plates at different longitudinal positions proximate each other).

Claims 1, 2, 5, 7, 8, 20, 21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marley et alia (US Patent Number 3,424,200), hereinafter “Marley”.
Re claim 1, Marley discloses a valve for controlling a flow characteristic therethrough, the valve comprising: a first plate (10, 27) at a first longitudinal position of the valve, the first plate having a first aperture pattern (including 11); a second plate (12) at a second longitudinal position of the valve different from the first longitudinal position (see Figs. 1 and 3 that show the valve in cross section.  The moving plate (12) with apertures (including 31, 33a, 33b, and 39) is at a different longitudinal location than the fixed plate), the second plate having a second aperture pattern (including 31, 33a, 33b, and 39); and a rotator (including gear 14) to rotate the second plate relative to the first plate to vary a degree of alignment between the first and second aperture patterns (see col. 2, line 51 to col. 3, line 39).
Re claim 2, Marley discloses the valve as defined in claim 1, wherein at least one of the first or second aperture patterns includes a spiral pattern (the apertures 39 on section 35 of plate 12 are seen as a spiral pattern).
Re claim 5, Marley discloses the valve as defined in claim 1, wherein the rotator includes: a first gear (14) operatively coupled to a gear shaft; and a second gear (the gear-toothed periphery of the second plate that meshes with gear 14) operatively coupled to the second plate, the first gear to interface with the second gear to rotate the second gear.
Re claim 7, Marley discloses the valve as defined in claim 1, further including a housing (10, 27) rigidly coupled to the first plate. 
Re claim 8, Marley discloses the valve as defined in claim 7, wherein at least one of a retainer or the housing (10) defines a c-shaped channel (the curved area of housing body 10 where the gear 14 is) to surround at least a portion of an outer diameter of the first plate and at least a portion of an outer diameter of the second plate.
Re claim 20 (as understood), it is unclear what the scope of the claim encompasses, but it appears to be similar or the same as the scope of claim 1 addressed above.
Re claim 21, Marley discloses the valve as defined in claim 1, further including an actuator (whatever rotates gear 14) to rotate the rotator.
Re claim 25, Marley discloses the valve as defined in claim 1, wherein the second plate is proximate the first plate (see Figs. 1 and 3 that show the valve in cross section.  The moving plate (12) with apertures (including 31, 33a, 33b, and 39) is at a different longitudinal location that is proximate the fixed plate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 23, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eber.
Eber does not expressly disclose wherein at least one of the first or second aperture patterns includes a spiral pattern (claim 2), wherein at least one of the first or second aperture patterns includes a cross-shaped pattern (claim 3), wherein at least one of the first or second aperture patterns includes a pattern with triangular shapes that diverge from a center thereof (claim 23), wherein at least one of the first or second aperture patterns includes a pattern having elongated slots of different lengths (claim 24), wherein the first and second plates each include a spiral pattern (claim 26), and wherein the spiral pattern includes apertures that increase along a radially outward direction of the first and second plates (claim 27).  Although it is noted that Eber discloses apertures that increase along a radially outward direction of the first and second plates in Figs. 8-10, but not in a spiral pattern).
However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

So, Eber establishes that the various patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve.
Additionally, applicant discloses (see paragraph [0037])
The example aperture patterns in FIGS. 1-6D are only examples and any appropriate aperture pattern shapes or combinations thereof can be implemented instead. Any combination of aperture patterns can be implemented (e.g., a first plate includes the aperture pattern 620 while a second plate adjacent the first plate includes the aperture pattern 630). Further, any aperture pattern arrangement can be implemented instead (e.g., square, rectangle, triangle, pentagon, hexagon, star, oval, etc.). In some examples, slot-like and/or oval aperture shapes are utilized instead.

Therefore, both the prior art (Eber) and applicant’s disclosure establish that the various patterns are obvious variations.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that at least one of the first or second aperture patterns includes a spiral pattern (claim 2), at least one of the first or second aperture patterns includes a cross-shaped pattern (claim 3), at least one of the first or second aperture patterns includes a pattern with triangular shapes that diverge from a center thereof (claim 23), at least one of the first or second aperture patterns includes a pattern having elongated slots of different lengths (claim 24) wherein the first and second plates each include a spiral pattern (claim 26), or wherein the spiral pattern includes apertures that increase along a radially outward direction of the first and second plates (claim 27) as these patterns are seen as obvious variations according to the teachings of Eber and applicant’s disclosure.

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive.
Applicant does not present any arguments regarding the prior art rejections based on Eber.  Eber meets the original claims as outlined in the non-final Office action of April 11, 2022 and the amended claims as outlined above.
With respect to Marley, applicant argues that only one disc (12) is rotated.  The examiner agrees.  However, in applicant’s device, one disc rotates while the other is stationary as well.  Furthermore, there is no recited limitation that requires both discs to rotate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753